Citation Nr: 1708599	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to disability ratings in excess of 30 percent from October 1, 2010, and 60 percent from December 3, 2015, for asthma.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder and generalized anxiety disorder (psychiatric disorder). 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1988 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In June 2014, the Board denied the Veteran's claim of entitlement to an effective date prior to April 10, 2008, for the grant of a 60 percent rating for asthma and remanded the issue of entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010.  The Board also granted entitlement to an initial disability rating of at least 50 percent for the psychiatric disorder and remanded the issue of entitlement to an initial disability rating in excess of 50 percent for the psychiatric disorder.  In March 2015, the Board thereafter denied an initial disability rating in excess of 50 percent for the psychiatric disorder and remanded the issue of entitlement to a disability rating in excess of 30 percent for asthma as of October 1, 2010.  In a January 2016 rating decision, the RO granted the Veteran's asthma a 60 percent rating effective from December 3, 2015. 

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court) which in an April 2016 memorandum decision vacated and remanded the decision.

As to the claim for higher ratings for asthma, the Board notes that this issue has not been recertified to the Board for appellate disposition.  Therefore, the Board declines to take any further action as to this issue at this time to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Given the April 2016 memorandum decision, he Board finds that a remand is required to provide the Veteran an opportunity to file with VA competent lay statements in support of his claim for a higher evaluation for his psychiatric disorder, to include statements regarding its adverse impact on his ability to maintain effective relationships as discussed by the Court, as well as provide him with a new VA examination to ascertain the current severity of his psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.

Records dated since December 2015 have not been associated with the claims folder.  As such, his asthma appeal must also be remanded.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's VA vocational rehabilitation file.  

2.  Associate with the claims file all of the Veteran's post-November 2014 treatment records from the Durham VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his psychiatric disorder to include problems it causes with maintain effective relationships as discussed by the Court and with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of his psychiatric disorder.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an examination to determine the severity of his asthma.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record and any needed testing, the examiner is to identify all pathology found to be present.  The examination report must include a complete rationale for all opinions expressed.  

7.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the November 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

